Title: To George Washington from Major James Valentine Gardner, 10 February 1780
From: Gardner, James Valentine
To: Washington, George


          
            Sir,
            New York Feby 10th 1780
          
          Being informed that a negociation is about to take place upon the subject of an exchange of prisoners and that the

preliminaries on both sides are so far setled as to give great hopes that it will be accomplished in a short time.
          I therefore take the liberty of requesting Your Excellencys permission to remain here (with that part of my Family who are prisoners of War) untill such time as it shall be determined whether a general exchange is to take place or not.
          I must acknowledge Sir that I am quite ashamed of this reiterated request, and this appearance of imposing upon your humanity (which I have in so many instance experienced, and shall upon all occasions with pleasure and gratitude acknowledge) I beg leave therefor to give Your Excellency two reasons for it: the first is that Mrs Gardner from ill health has not been five times out of the house since Her arrival here; The second is, that shou’d I be obliged to come out, before it is known whether a general exchange is to take place or not, I shou’d be at a loss whether to arrange my Family affairs for a residence within your Lines of three or four weeks, or during the War. both these reasons I rest satisfied, will have their due weight with General Washington, and plead my excuse for being thus importunate. I have the honour to be Sir, with the greates respect, Your Excellencys most obliged humble Servant
          
            V. Gardner Major 16th Regt
          
        